Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This communication in response to application filed 10/30/2019.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 09/28/2021 was filed after the filing date of the instant application on 10/30/2019. The submission is in compliance with the provisions of 37 CFR 1.97. Since applicant cited about 821 U.S. patents and U.S. applications, not including foreign references and Non-Patent Literature, a cursory review revealed that several of these are irrelevant to the claimed invention. For example, US publication (2017/0006135) Siebel et al. which teaches a SYSTEMS, METHODS, AND DEVICES FOR AN ENTERPRISE INTERNET-OF-THINGS APPLICATION DEVELOPMENT PLATFORM based upon model driven architecture, US publication (2018/0260857) Kar et al. which is directed to VALIDATING A TARGET AUDIENCE USING A COMBINATION OF CLASSIFICATION ALGORITHMS and US publication (2015/0339620) Esposito et al. what is directed to a scheduling method and system (see abstract).   





Applicant is hereby reminded of the responsibility to include a concise explanation of the relevance to the currently claimed.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.



claim 1 of the instant application (i.e., 16/1668,214) recites 
“receiving a communication from a customer;
presenting text associated with the communication in a unified user interface;
automatically analyzing the communication to determine a subject of the customer’s
communication;
automatically querying an information source for at least one response to the subject;
and
presenting the response the unified user interface”. 

Claim 1 of the copending application (i.e., 16/668,259) recites 
“executing an automation infrastructure within a cloud-based contact center that
includes a communication manager, speech-to-text converter, a natural language processor,
and an inference processor exposed by application programming interfaces; and
executing an agent assist functionality within the automation infrastructure that
performs operations comprising:
receiving a communication from a customer;
presenting text associated with the communication in a unified user interface;
automatically analyzing the communication to determine a subject of the customer’s

automatically querying an in a plurality of information sources in real time formation
source for at least one response to the subject; and
presenting the at least one response from the plurality of information sources the
unified user interface”. 

Drawings
4.	The drawings are objected to because elements in Figs. 3, 5A-5C, 7 and 9-10 are not clear/readable. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-5, 8-11, 14-15 and 18-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Spector et al. (US PAT # 10,331,402 B1).

 	Regarding claims 1 and 11, Spector teaches a method, comprising:
receiving a communication from a customer (see col. 12, lines 18-30 and Col. 5, lines 44-63);
presenting text associated with the communication in a unified user interface (see col. 12 lines 18-30 and col. 3, lines 33-40 , note that communication can be in the form of text);
automatically analyzing the communication to determine a subject of the customer’s communication (see Fig. 5B , steps 523-529 also col. 12, lines 34—49, col. 7, line 42 to col. 8, line 15 and col. 9 lines 12 through col. 10 line 20);
automatically querying an information source for at least one response to the subject (see Fig. 3 and col. 11 line 61 through col. 12, line 16for searching multiple data source ); and
presenting the response the unified user interface (this reads on audio or visual output , see Fig. 1 step 156 and col. 3, lines 33-40).
 
Regarding claims 4 and 14, Spector teaches scrolling the unified user interface to receive subsequent communication from the customer and to present subsequent responses from the information source (see Fig. 1, wherein the second search query is received and second response is provided). 



Regarding claims 8 and 18, Spector teaches presenting information about the customer (see user’s profile on col. 11, lines 35-44).

Regarding claims 9 and 19, Spector teaches wherein the information comprises a customer phone number, or biometric information about the customer (see user’s profile on col. 11, lines 35-44. IN addition see col. 20, lines 13-39).

Regarding claims 10 and 20, Spector teaches providing an indication as to a current speaker (see Col. 9, lines 53-60).

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Spector et al. (US PAT # 10,331,402 B1) in view of Fan et al. (Pub.No.: 2020/0012697 A1).

Claims 2 and 12 recite “parsing the communication for key terms; and automatically highlighting the key terms in the unified user interface”. Spector features are already addressed in the above rejection and it does not specifically teach the limitation of claims 2 and 12. 

However, Fan teaches parsing the communication for key terms (see [0018 and 0029]) and automatically highlighting the key term (see [0018]). 

Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of highlighting keywords, as taught by Fan, into the teaching of Spector in order to provide speed and convenience to spot or emphasize on important terms and keywords.  

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Spector et al. (US PAT # 10,331,402 B1) in view of Fan et al. (Pub.No.: 2020/0012697 A1) and further in view of Lee et al. (Pub.No.: 2020/0175478 A1).



However, Lee teaches determining the keywords in accordance with the intent (see [0037]).  

Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of highlighting and determining keywords intent, as taught by Lee, into the combination of Spector and Fan, in order to provide speed and convenience to spot or emphasize on important terms and keywords. 

Claims 6-7 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Spector et al. (US PAT # 10,331,402 B1) in view of  Miller et al. (Pub.No.: 2018/0293327 A1). 

Claims 6 and 16 recite “displaying an indication in the unified user interface that the communications being analyzed”. Claims 7 and 17 recite “presenting communication controls in the unified user interface”. Spector features are already addressed in the above rejection and it does not specifically teach the limitation of claims 6-7 and 16-17.

However, Miller teaches displaying an indication regarding the communication being analyzed (see [0304] reads on displaying query processing status) and presenting communication controls in the user interface (reads on displaying various control buttons, see Figs. 4-6). 



Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rasha S. AL-Aubaidi whose telephone number is (571) 272-7481.  The examiner
can normally be reached on Monday-Friday from 8:30 am to 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ahmad Matar, can be reached on (571) 272-7488.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/RASHA S AL AUBAIDI/Primary Examiner, Art Unit 2652